

EXHIBIT 10.47
FIRST AMENDMENT
TO THE
TEMECULA VALLEY BANK
SPLIT DOLLAR AGREEMENT
DATED June 1, 2005
FOR
William H. McGaughey


    THIS AMENDMENT is adopted this 29th day of December 2006, by and between
Temecula Valley Bank, a state-chartered commercial bank located in Temecula,
California (the “Company”) and William H. McGaughey (the “Executive”).
 
On June 1, 2005, the Company and the Executive entered into the Temecula Valley
Bank Split Dollar Agreement (“Agreement”). The undersigned parties hereby amend
the Agreement for the purpose of: (1) clarifying that Section 2.3 Comparable
Coverage applies only in the event of a Change in Control of the Company; and
(2) adding a definition of Change in Control.


Therefore, the following changes shall be made: 


A new Article 1.5 shall be added to the Agreement, and shall read as follows:


1.5     “Change in Control” means:


(a)  A change in the ownership of the capital stock of the Company, whereby
another corporation, person, or group acting in concert (hereinafter this
Agreement shall collectively refer to any combination of these three [another
corporation, person, or group acting in concert] as a “Person”) as described in
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), acquires, directly or indirectly, beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of a number of
shares of capital stock of the Company which constitutes twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
capital stock then entitled to vote generally in the election of directors; or
 
(b)  The persons who were members of the Board of Directors of the Company
immediately prior to a tender offer, exchange offer, contested election or any
combination of the foregoing, cease to constitute a majority of the Board of
Directors; or
 
(c)  The adoption by the Board of Directors of the Company of a merger,
consolidation or reorganization plan involving the Company in which the Company
is not the surviving entity, or a sale of all or substantially all of the assets
of the Company. For purposes of this Agreement, a sale of all or substantially
all of the assets of the Company shall be deemed to occur if any Person acquires
(or during the 12-month period ending on the date of the most recent acquisition
by such Person, has acquired) gross assets of the Company that have an aggregate
fair market value equal to twenty-five percent (25%) or more of the fair market
value of all of the respective gross assets of the Company immediately prior to
such acquisition or acquisitions; or
 
(d)  A tender offer or exchange offer is made by any Person which results in
such Person beneficially owning (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) either twenty-five percent (25%) or more of the
Company’s outstanding shares of Common Stock or shares of capital stock having
twenty-five (25%) or more the combined voting power of the Company’s then
outstanding capital stock (other than an offer made by the Company), and
sufficient shares are acquired under the offer to cause such person to own
twenty-five (25%) or more of the voting power; or
 
(e)  Any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in any of the
preceding clauses of this Section 1.5.
 
Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change in Control under this
Section 1.5.
 
Article 2.3 of the Agreement shall be deleted in its entirety and replaced by
2.3 below.
 
2.3
Comparable Coverage upon Change in Control. Upon a Change in Control, the
Company shall not amend, terminate or otherwise abrogate the Executive’s
Interest in the Policy unless the Company replaces the Policy with a comparable
insurance policy to cover the benefit provided under this Agreement and the
Company and the Executive execute a new Split Dollar Policy Endorsement for said
comparable insurance policy. The Policy or any comparable policy shall be
subject to the claims of the Company’s creditors.

 
IN WITNESS OF THE ABOVE, the Executive and the Company hereby consent to this
First Amendment.


Executive:                                                                           
Temecula Valley Bank

        By: /s/ William H. McGaughey      By: /s/ Donald A. Pitcher

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   
Executive Vice President and Chief Financial Officer